


Exhibit 10.11

December 19, 2013

 

Joseph Shaulson
[Address]

 

Re:                             Employment Agreement

 

Dear Joe:

 

This letter agreement (the “Agreement”) confirms the terms and conditions of
your employment with Metabolix, Inc. (the “Company”).  In consideration of the
mutual promises and covenants contained in this Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
mutually acknowledged, we have agreed as follows:

 

1.                                      Employment.

 

(a)                                 General.  The Company will employ you, and
you will be employed by the Company, as President and Chief Executive Officer of
the Company, reporting to the Company’s Board of Directors (the “Board”), and
you shall have the responsibilities, duties and authority commensurate with that
position.  You will also perform such other and/or different services for the
Company as may be assigned to you from time to time consistent with your
position as President and Chief Executive Officer.  Effective upon the execution
of this Agreement (and continuing after the Commencement Date (as defined below)
while you are employed as the President and CEO), you shall serve as a Director
on the Board; provided that you shall recuse yourself from any Board meetings
concerning your employment, compensation or other employment terms.  You agree
that if your employment hereunder ends for any reason, you will immediately
tender your resignation to the Company of all offices and positions with the
Company, including with the Board, as of the date of your termination (the
“Termination Date”). Your employment as President and Chief Executive Officer
will be announced after the close of market on the Nasdaq on a date to be
mutually agreed by you and the Company (the “Announcement Date”), subject to the
requirements of applicable law.

 

(b)                                 Devotion to Duties.  While you are employed
hereunder, you will use your best efforts, skills and abilities to perform
faithfully all duties assigned to you pursuant to this Agreement and will devote
your full business time and energies to the business and affairs of the
Company.  While you are employed hereunder, you will not undertake any other
employment from any person or entity without the prior written consent of the
Company.  You may, however, without prior approval of the Company, serve as a
member of the board of one other company or organization, with or without
compensation, provided that such membership does not conflict with your
obligations to the Company, and that you provide advance written notice to the
Company before commencing such membership.  You must seek advance approval from
the Company in the event you wish to serve as a member of a board of additional
companies or organizations.

 

--------------------------------------------------------------------------------


 

2.                                      Start Date and Term.  Your employment
with the Company will begin on January 2, 2014, unless another date is mutually
agreed upon by you and the Company (the “Commencement Date”).  The Company
hereby agrees to employ you, and you hereby accept employment with the Company,
upon the terms set forth in this Agreement, for the period commencing on the
Commencement Date and ending on the third anniversary of the Commencement Date
(such period is the “Initial Term”), subject to earlier termination as provided
in Section 4; provided, however, that at the end of such Initial Term and each
anniversary date thereafter, the term of this Agreement will automatically be
extended for an additional year unless, not less than sixty (60) days prior to
the end of such Initial Term or one (1) year extension period, as the case may
be, the Company or you shall have given written notice that it or you elects not
to have the term extended.  The term of this Agreement as extended and defined
by this Section shall be referred to as the “Agreement Term.”

 

3.                                      Compensation.

 

(a)                                 Base Salary.  While you are employed
hereunder, the Company will pay you a base salary at the rate of no less than
$350,000 annually.  The annual base salary in effect at any given time is
referred to herein as the “Base Salary.”  If the Company’s audited financial
statements for a completed fiscal year indicate that the Company achieved a
revenue level of $25 million for such fiscal year, your Base Salary will be
increased to $425,000, retroactive to the beginning of the fiscal year
immediately following the completion of the fiscal year for which such revenue
level was achieved.  The retroactive payment shall be made as promptly as is
administratively feasible after notice from you requesting such adjustment
following the completion of such financial statements.  Such retroactive amount
shall be treated as part of your Base Salary retroactively for all purposes of
this Agreement.  The Company will pay such Base Salary on a semi-monthly basis
in accordance with the Company’s normal payroll practices and will deduct from
each monthly salary payment all amounts required to be deducted or withheld
under applicable law or under any employee benefit plan in which you
participate.

 

(b)                                 Bonus Opportunity.

 

(i)                                     You will be eligible to receive an
annual cash bonus in an amount of up to 140% of the Base Salary, based upon the
Board’s good faith assessment of your achievement of individual goals, of the
Company’s achievement of its goals, and in accordance with the Company’s bonus
programs.  Individual and Company goals will be established, and modified, each
year in good faith by you and the Board, and your target bonus opportunity will
be no less than 70% of your Base Salary.  Any bonus awarded under
Section 3(b) shall be referred to as the “Bonus.”  The Bonus shall be calculated
and paid no later than two and a half months following the close of the fiscal
year to which such Bonus relates (including all amounts payable for such Bonus
that relate to a retroactive Base Salary increase pursuant to paragraph
3(a) above).  For any partial year of employment, your cash Bonus will be
awarded on a pro rata basis.  For the avoidance of doubt, nothing contained in
this Agreement shall be construed to be a guarantee with respect to the amount
of any Bonus.

 

(ii)                                  With respect to the Bonus payable for the
2014 fiscal year, the Company will provide you with the opportunity to elect,
before the amount of the Bonus is finalized, to convert the cash Bonus to a
stock option by multiplying the Bonus’s cash value by

 

2

--------------------------------------------------------------------------------


 

four (4) and dividing the product by the fair market value per share of the
Company’s stock at the close of business on the date such Bonus amount is
finalized (the “Bonus Option Price”).  Any options awarded under this
Section 3(b)(ii) shall vest in full on the one year anniversary of the grant
date, shall have an exercise price equal to the Bonus Option Price and shall be
granted under the Equity Documents (as defined below).

 

(c)                                  Equity Compensation.  The Metabolix, Inc.
2006 Stock Option and Incentive Plan, any other authorized stock plan in effect
from time to time, and/or any agreements between you and the Company governing
equity compensation (other than this Agreement but including any plans or
agreements necessary to grant “inducement awards” to you in accordance with
Nasdaq rules) that the Company may reasonably require consistent with the terms
of this Agreement are referred to as the “Equity Documents.”  Pursuant and
subject to the Equity Documents, the Company shall grant you:

 

(i)                                     on the Announcement Date, an option to
purchase 1,150,000 shares of Company stock (the “Initial Option”).  The Initial
Option shall have a ten year term and an exercise price equal to the closing
price of the Company’s stock on the Nasdaq on the Announcement Date. 
Twenty-five percent (25%) of the Initial Option will vest on the two year
anniversary of the Commencement Date; 25% of the Initial Option will vest on the
three year anniversary of the Commencement Date; and the remaining 50% of the
Initial Option will vest on the four year anniversary of the Commencement Date. 
Further terms and conditions (not inconsistent herewith) of the Initial Option
will be governed by the Equity Documents.

 

(ii)                                  600,000 performance shares of Company
stock on the Commencement Date (the “Performance Shares”).  Vesting of the
Performance Shares will be triggered by (A) the Company’s stock attaining
certain price levels based on the average closing price of the Company’s stock
on Nasdaq (or such other exchange or trading market as may be applicable from
time to time) over any ten consecutive trading day period (each a “Stock Price
Vesting Target”) and/or (B) upon the good faith determination of the Board or
its Executive Committee that the Company has secured firm and commercially
reasonable contracts representing $25 million of annual revenue and has
established the supply chain needed to perform under such contracts (the
“Revenue Vesting Target”), as set forth in the table below. Once vesting of
Performance Shares has been triggered by attaining a Stock Price Vesting Target
or the Revenue Vesting Target, then 25%, 25% and 50% of the Performance Shares
so triggered will vest on the first, second and third anniversaries,
respectively, of the date the vesting of such Performance Shares was triggered.
To the extent vesting of the Performance Shares has not been triggered by the
second anniversary of the Commencement Date, they will be forfeited and such
Performance Shares shall not vest under any circumstances.

 

Target

 

# of Performance Shares Vesting Triggered

$3 per share Stock Price Vesting Target

 

150,000

$4 per share Stock Price Vesting Target

 

150,000

$5 per share Stock Price Vesting Target

 

150,000

 

3

--------------------------------------------------------------------------------


 

$6 per share Stock Price Vesting Target

 

150,000

Revenue Vesting Target

 

Vesting begins on 100% of Performance Shares that have not already been
triggered by attainment of Stock Price Vesting Targets

 

(iii)                               On the Commencement Date, you shall purchase
250,000 shares of Company stock at a price 10% below the closing price of the
Company’s stock on the Announcement Date (the “Additional Shares”).  You agree
to (A) purchase the Additional Shares directly from the Company; and
(B) complete the purchase within 30 days of the Commencement Date (such date, or
the earlier date upon which you purchase all of the Additional Shares, the
“Additional Share Purchase Date”).  The Additional Shares will be subject to a
holding period that will expire upon the earliest of: (I) one year after the
Additional Share Purchase Date; (II) a Change of Control of the Company;
(III) your resignation from employment for any reason; or (IV) the termination
of your employment by the Company without Cause.

 

(iv)                              The Company shall use commercially reasonable
efforts to register all equity awarded under this Agreement (except for the
Additional Shares) on a Registration Statement on Form S-8 or otherwise.

 

(d)                                 Vacation.  You will be entitled to 4 weeks
of paid vacation and paid holidays, accrued and used in accordance with the
Company’s policies as in effect from time to time.  All vacation days will be
taken at times mutually agreed by you and the Company and will be subject to the
business needs of the Company, but with reasonable deference to your vacation
plans.

 

(e)                                  Fringe Benefits.  You will be entitled to
participate in employee benefit plans which the Company provides or may
establish for the benefit of its senior executives generally (for example, group
life, disability, medical, dental and other insurance, retirement, pension,
profit-sharing and similar plans) (collectively, the “Fringe Benefits”).  Your
eligibility to participate in the Fringe Benefits and receive benefits
thereunder will be subject to the plan documents governing such Fringe
Benefits.  Nothing contained herein will require the Company to establish or
maintain any Fringe Benefits.

 

(f)                                   Temporary Living and Commuting Allowance. 
During your first 18 months of employment with the Company, in recognition of
your anticipated additional costs for temporary living and commuting, the
Company shall pay you $5,000 per month in addition to your Base Salary.  Such
additional payment shall be subject to tax withholdings and deductions to the
same extent as Base Salary.

 

(g)                                  Reimbursement of Certain Expenses.  You
shall be reimbursed for such reasonable and necessary business expenses incurred
by you while you are employed by the Company, which are directly related to the
furtherance of the Company’s business.  You must submit any request for
reimbursement no later than ninety (90) days following the date that such

 

4

--------------------------------------------------------------------------------


 

business expense is incurred in accordance with the Company’s reimbursement
policy regarding same and business expenses must be substantiated by appropriate
receipts and documentation.  If a business expense reimbursement is not exempt
from Section 409A of the Code, any reimbursement in one calendar year shall not
affect the amount that may be reimbursed in any other calendar year and a
reimbursement (or right thereto) may not be exchanged or liquidated for another
benefit or payment.  Any business expense reimbursements subject to Section 409A
of the Code shall be made no later than the end of the calendar year following
the calendar year in which you incur such business expense.

 

4.                                      Termination of the Term.  The Term shall
terminate upon the occurrence of any of the following:

 

(a)                                 Termination of the Agreement Term.  The
Agreement shall terminate, upon no less than ninety (90) days’ prior written
notice, at the expiration of the Agreement Term as set forth in Section 2.  If
the Company chooses not to renew the Agreement Term and your employment
terminates upon or promptly after the expiration of the Agreement Term due to
such non-renewal, then regardless of such termination and regardless of any
terms of any Equity Documents to the contrary: (i) the vesting of all unvested
equity granted to you under the Equity Documents pursuant to this Agreement
shall continue as scheduled and (ii) the exercise period for all equity granted
to you pursuant to this Agreement shall be extended to the later of the one-year
anniversary of the expiration of the Agreement Term and the one-year anniversary
of the applicable vesting date of such equity (but in no event later than the
expiration date of such equity award); provided, however, that you execute a
release of claims in the form of Exhibit A (the “Release”) within thirty (30)
days of the Termination Date and you do not revoke such Release.

 

(b)                                 Termination for Cause.  The Agreement shall
terminate, at the election of the Company, for Cause upon written notice by the
Company to you.  For the purposes of this Section, “Cause” for termination shall
be limited to the following:

 

(i)                                     willful and continued failure to
substantially perform your material duties;

 

(ii)                                  willful and continued failure to
substantially comply with the lawful and reasonable directives of the Board
consistent with the terms of this Agreement;

 

(iii)                               willful and continued failure to
substantially comply with any material Company policy, which non-compliance is
substantially and demonstrably injurious to the Company;

 

(iv)                              willful gross misconduct that is substantially
and demonstrably injurious to the Company;

 

(v)                                 willful misconduct in the course of your
employment that is a felony or fraud; or

 

(vi)                              willful and prolonged unexcused absence from
work (other than by reason of disability due to physical or mental illness).

 

5

--------------------------------------------------------------------------------


 

No act or failure to act on your part shall be considered “willful” unless done
or omitted not in good faith and without reasonable belief that the action or
omission was in the best interests of the Company or not opposed to the
interests of the Company.  Further notwithstanding the foregoing, the Company
shall not have “Cause” under clauses (i), (ii) or (v) above unless (A) the
Company notifies you of the condition giving rise to Cause within ninety (90)
days of the occurrence of such condition and (B) the condition continues more
than thirty (30) days following such written notice.  For the avoidance of
doubt, termination for “Cause” will result in the loss of all of your unvested
equity (except as specifically provided in Section 3(c)(iii)).

 

(c)                                  Termination by the Company without Cause. 
This Agreement shall terminate at the election of the Company without Cause at
any time upon 30 days’ prior written notice by the Company to you.  The Company
may accelerate such termination provided that it pays your Base Salary plus an
additional 70% of your Base Salary with respect to any reduction of such notice
period.

 

(d)                                 Death or Disability.  The Agreement shall
terminate upon your death or disability.  If you shall be disabled so as to be
unable to perform the essential functions of your position under this Agreement
with or without reasonable accommodation, the Board may remove you from any
responsibilities during the period of such disability, and such removal shall
not trigger a Good Reason termination as provided herein.  Notwithstanding any
such removal, you shall continue to receive your Base Salary (less any
disability pay or sick pay benefits to which you may be entitled under the
Company’s policies), Bonus and benefits under this Agreement (except to the
extent that you may be ineligible for one or more such benefits under applicable
plan terms) for a period of six months, and your employment may be terminated by
the Company at any time thereafter provided you continue to remain disabled at
such time and you are eligible to receive benefits under the long-term
disability plan in place for senior executives of the Company.  A termination
pursuant to this Section 4(d) shall not be considered to be a “termination
without Cause.”  Upon a termination pursuant to this Section 4(d), regardless of
such termination and regardless of any terms of any Equity Documents to the
contrary, the exercise period for all equity granted to you pursuant to this
Agreement or otherwise shall be extended to the later of the one-year
anniversary of the Termination Date or the one-year anniversary of the
applicable vesting date (but in no event later than the expiration date of such
equity award).  Nothing in this Section 4(d) shall be construed to waive your
rights, if any, under existing law including, without limitation, the Family and
Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the Americans with
Disabilities Act, 42 U.S.C. §12101 et seq.

 

Notwithstanding the foregoing, if and only to the extent that your disability is
a trigger for the payment of deferred compensation, as defined in Section 409A
of the Code, “disability” shall have the meaning set forth in Section
409A(a)(2)(C) of the Code.

 

(e)                                  Termination by You.  You may terminate this
Agreement at your election upon not less than 30 days’ prior written notice to
the Company.  The Company may accelerate such termination provided that it pays
your Base Salary plus an additional 70% of your Base Salary with respect to any
reduction of such notice period.  Any such acceleration shall not result in
converting such a termination by you into a termination without Cause.

 

6

--------------------------------------------------------------------------------

 

 

(f)                                   Definition of Good Reason.  You shall have
“Good Reason” to terminate your employment after the occurrence of any of the
following without your written consent: (i) a diminution in your base
compensation or target Bonus percentage (provided, however, that the foregoing
shall not be construed to mean that a reduction of a Bonus award as compared
with an award in an earlier year would constitute Good Reason); (ii) a
diminution in your authority, duties or responsibilities (other than immaterial
changes that are ministerial or administrative in nature); (iii) failure by the
Company to continue your participation in its benefit and equity compensation
plans at a level commensurate with your position as President and Chief
Executive Officer (it being understood that further equity grants during the
Initial Term shall be at the sole discretion of the Board); (iv) a change of at
least thirty-five (35) miles in the geographic location at which you must
perform your services; or (v) a material breach of this Agreement by the
Company. Further notwithstanding the foregoing, you shall not have “Good Reason”
under clauses (i)-(v) above unless (A) you notify the Company of the condition
giving rise to your resignation within ninety (90) days of the occurrence of
such condition; (B) the condition continues more than thirty (30) days following
your written notice; and (C) your resignation is effective within one hundred
eighty (180) days following the occurrence of such condition.

 

5.                                      Effect of Termination.

 

(a)                                 In the event (i) you are terminated for
Cause; (ii) you are terminated for death or Disability; or (iii) you voluntarily
resign (other than for Good Reason), unless otherwise specifically provided
herein, you, or your estate, shall be eligible only to receive (i) the portion
of your Base Salary as has accrued prior to the effectiveness of such
termination and has not yet been paid, (ii) an amount equal to the value of your
accrued unused vacation days, and (iii) reimbursement for expenses properly
incurred by you on behalf of the Company prior to such termination if such
expenses are properly documented in accordance with Company policy and practice
and submitted for reimbursement within 30 days of the Termination Date
(collectively, the “Accrued Obligations”).  Such amounts will be paid promptly
after the Termination Date in accordance with applicable law but in no event
more than 14 days after the Termination Date.  In the event your employment is
terminated as a result of your death or disability, the vesting of all unvested
equity granted to you under the Equity Documents or otherwise, either pursuant
to this Agreement or otherwise, shall continue as scheduled regardless of such
termination and regardless of any terms of any Equity Documents to the contrary.

 

(b)                                 In the event (i) you are terminated without
Cause; or (ii) you resign for Good Reason, in addition to the Accrued
Obligations, and contingent on your executing a Release within thirty (30) days
after the Termination Date, and you do not revoke the Release, you shall be
entitled, in addition to the Accrued Obligations, to receive payments at the
rate of 1.7 times your Base Salary in effect on the Termination Date
(representing your Base Salary plus target Bonus, together, the “Severance
Pay”), which the Company shall pay to you in substantially equal installments in
accordance with the Company’s payroll practice (subject to the penultimate
sentence of this Section 5(b)) until the date 12 months following the
Termination Date; provided that the Company may cease such payments effective on
any earlier date when (I) you are judicially determined to have violated any
restrictive covenant in the Employee Noncompetition, Confidentiality and
Inventions Agreement; or (II) you accept comparable employment with another
employer.  For purposes of clause I, a “judicial determination” shall include
without limitation the issuance of a preliminary injunction temporarily
enforcing a

 

7

--------------------------------------------------------------------------------


 

restrictive covenant, in whole or in part, in connection with a dispute
concerning whether you violated any such restrictive covenant; provided that any
severance or other payments or vesting withheld are restored in the event that a
permanent injunction is not issued in connection with such dispute prior to the
termination of such proceeding.  For purposes of clause II, “comparable
employment” means a chief executive officer position with a base salary and
bonus target at least equivalent in the aggregate to your Base Salary and Bonus
target as of the Termination Date.  The first payment of the Severance Pay will
be made on the first regular payroll date of the Company that occurs following
the expiration of 37 days following the Termination Date, which payment shall
include all amounts which would have been paid in the 37 days following the
Termination Date on the Company’s regular payroll schedule if the Release had
not been required.  Also, subject to your timely execution and the effectiveness
of the Release, in the event of a termination without “Cause” or for “Good
Reason,” then regardless of such termination and regardless of any terms of any
Equity Documents to the contrary: (i) the vesting of all unvested equity granted
to you under the Equity Documents or otherwise, either pursuant to this
Agreement or otherwise, shall continue as scheduled and (ii) the exercise period
for all equity granted to you pursuant to this Agreement or otherwise shall be
extended to the later of the one-year anniversary of the Termination Date and
the one-year anniversary of the applicable vesting date of such equity (but in
no event later than the expiration date of such equity award).

 

(c)                                  Survival.  The provisions of this Agreement
shall survive the termination of this Agreement and/or the termination of your
employment to the extent necessary to effectuate the terms contained herein.

 

(d)                                 Additional Benefits in Connection With a
Change of Control.  In the event of a Change of Control, all outstanding
unvested equity granted to you under the Equity Documents or otherwise, either
pursuant to this Agreement or otherwise shall immediately become fully vested
and exercisable. In the event of a Potential Change of Control, this Agreement
shall be extended automatically until the later of the 18-month anniversary of
the Potential Change of Control or, if applicable, the 18-month anniversary of
the resulting Change of Control.  In the event that your employment is
terminated by the Company without Cause or by you for Good Reason within 6
months preceding a Change of Control or within 18 months immediately following a
Change of Control, then, in addition to the Accrued Obligations, the following
terms shall apply in place of Section 5(b): the Company shall pay you a lump sum
in cash in an amount equal to two times the sum of (A) your then-current Base
Salary (or your Base Salary in effect immediately prior to the Change of
Control, if higher) plus (B) either the average of the Bonuses received by you
(if any) for the two immediately preceding fiscal years, or, if your second
annual Bonus has not yet been determined, your target bonus of 70% of your
then-current Base Salary. The lump sum shall be paid within 10 business days of
your termination (except in the case of termination preceding a Change of
Control, in which case payment shall be made within 10 business days after the
Change of Control, and such amount shall be reduced by any amounts previously
paid under Section 5(b)).

 

(e)                                  Section 280G. The payments, benefits and
vesting, if any, to which you are entitled under Section 5 (and all other
payments, benefits and vesting to which you may be entitled) shall be provided
without regard to whether the deductibility of such payments, benefits and
vesting would be limited or precluded by Section 280G of the Code
(“Section 280G”) and

 

8

--------------------------------------------------------------------------------


 

without regard to whether such payments (or any other payment, benefits and
vesting) would subject you to the federal excise tax levied on certain “excess
parachute payments” under Section 4999 of the Code (the “Excise Tax”).  If any
portion of the payments, benefits and vesting to or for your benefit (including,
but not limited to, payments, benefits and vesting under this Agreement but
determined without regard to this paragraph) constitutes an “excess parachute
payment” within the meaning of Section 280G (the aggregate of such payments
being hereinafter referred to as the “Excess Parachute Payments”), the Company
shall promptly pay to the relevant taxing authority as withholding taxes at such
time or times when each payment of Excise Tax is due, an additional amount (the
“gross-up payment”) that after reduction for all taxes (including but not
limited to the Excise Tax) with respect to such gross-up payment equals the
Excise Tax with respect to the Excess Parachute Payments; provided, that to the
extent any gross-up payment would be considered “deferred compensation” for
purposes of Section 409A of the Code, the manner and time of payment, and the
provisions of this Section 5(e), shall be adjusted to the extent necessary (but
only to the extent necessary) to comply with the requirements of Section 409A
with respect to such payment so that the payment does not give rise to the
interest or additional tax amounts described at Section 409A(a) (l)(B) or
Section 409A(b)(4) of the Code (the “Section 409A penalties”); and further
provided, that if, notwithstanding the immediately preceding proviso, the
gross-up payment cannot be made to conform to the requirements of Section 409A
of the Code, the amount of the gross-up payment shall be determined without
regard to any gross-up for the Section 409A penalties.  The determination as to
whether your payments, benefits and vesting include Excess Parachute Payments
and, if so, the amount of such, the amount of any Excise Tax owed with respect
thereto, and the amount of any gross-up payment shall be made at the Company’s
expense by such certified public accounting firm as the Board may designate
prior to a Change of Control (the “accounting firm”).  Notwithstanding the
foregoing, if the Internal Revenue Service shall assert an Excise Tax liability
that is higher than the Excise Tax (if any) determined by the accounting firm,
the Company shall promptly augment the gross-up payment to address such higher
Excise Tax liability.  Notwithstanding anything in this section to the contrary,
the maximum amount of the gross-up payment, including any gross-up for
Section 409A penalties, shall not exceed $500,000.

 

(f)                                   “Change of Control”.  As used herein, a
“Change of Control” shall mean (i) the sale, in one transaction or series of
related transactions (including one or more stock sales, mergers, business
combinations, recapitalizations, consolidations, reorganizations, restructurings
or similar transactions), of all or substantially all of the consolidated assets
of the Company and its subsidiaries to any person or group (including any such
transaction in which the stockholders of the Company immediately prior to such
transaction own less than 50% of the resulting company resulting from such
transaction); (ii) any person or group acquiring beneficial ownership of at
least 50% of the aggregate voting power of all outstanding voting securities of
the Company or its successor or (iii) persons who, as of the date hereof,
constituted the Company’s Board of Directors (the “Incumbent Board”) cease to
constitute at least a majority of the Board of Directors, provided that any
person becoming a director of the Company subsequent to the date hereof whose
election was approved by a majority of the directors then in office shall, for
purposes of this definition, be considered a member of the Incumbent Board.  As
used herein, a “Potential Change of Control” means (i) any agreement entered
into by the Company which if consummated would result in Change of Control, or
(ii) the announcement by

 

9

--------------------------------------------------------------------------------


 

any person or group of its intention to take actions which if consummated would
constitute a Change of Control.

 

(g)                                  Separation from Service.  Notwithstanding
anything set forth in Sections 4 and 5 of this Agreement, a termination of
employment shall be deemed not to have occurred until such time as you incur a
“separation from service” with the Company in accordance with
Section 409A(a)(2)(A)(i) of the Code and the applicable provisions of Treasury
Regulation Section 1.409A-1(h).

 

(h)                                 Section 409A.

 

(i)                                     Anything in this Agreement to the
contrary notwithstanding, if at the time of your “separation from service,” the
Company determines that the you are a ‘specified employee’ within the meaning of
Section 409A (a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that you become entitled to under this Agreement on account of your separation
from service would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after your separation from service, or
(B) your death.  If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

 

(ii)                                  Solely for purposes of Section 409A of the
Code, each installment payment described in Section 5 is considered a separate
payment.

 

(i)                                     No Mitigation or Setoff.  You shall not
be required to mitigate the amount of any payments to you under this Section by
seeking other employment or otherwise, nor shall any compensation received by
you reduce any such payments, except to the extent expressly provided in this
Agreement. No payment to you under this Section shall be subject to set-off by
the Company for any claim the Company may have against you.

 

6.                                      Noncompetition, Confidentiality and
Inventions Agreement.  As a condition of your employment with the Company, you
will execute an Employee Noncompetition, Confidentiality and Inventions
Agreement in the form attached hereto.

 

7.                                      Disclosure to Future Employers.  You
will provide, and the Company, in its discretion, may similarly provide, a copy
of the covenants contained in the Employee Noncompetition, Confidentiality and
Inventions Agreement to any business or enterprise which you may, directly or
indirectly, own, manage, operate, finance, join, control or in which you may
participate in the ownership, management, operation, financing, or control, or
with which you may be connected as an officer, director, employee, partner,
principal, agent, representative, consultant or otherwise.

 

8.                                      Nondisparagement.  During and after your
employment with the Company, you agree not to make any intentionally disparaging
public statements concerning the Company or

 

10

--------------------------------------------------------------------------------


 

any of its affiliates or current or former officers or directors; provided that
no statement that you make in the good faith course of performance of your
duties and responsibilities shall be considered a breach of this Section 8.  In
addition, nothing in this Agreement shall in any way limit your ability to
testify truthfully in any legal proceeding or respond truthfully to any
statement made by the Company or any of its affiliates or current or former
officers or directors.

 

9.                                      Representations.  You hereby represent
and warrant to the Company that you understand this Agreement, that you enter
into this Agreement voluntarily and that your employment under this Agreement
will not conflict with any legal duty owed by you to any other party.

 

10.                               General.

 

(a)                                 Notices.  All notices, requests, consents
and other communications hereunder which are required to be provided, or which
the sender elects to provide, in writing, will be addressed to the receiving
party’s address set forth above or to such other address as a party may
designate by notice hereunder, and will be either (i) delivered by hand,
(ii) sent by overnight courier, or (iii) sent by registered or certified mail,
return receipt requested, postage prepaid.  All notices, requests, consents and
other communications hereunder will be deemed to have been given either (i) if
by hand, at the time of the delivery thereof to the receiving party at the
address of such party set forth above, (ii) if sent by overnight courier, on the
next business day following the day such notice is delivered to the courier
service, or (iii) if sent by registered or certified mail, on the 5th business
day following the day such mailing is made.

 

(b)                                 Entire Agreement.  This Agreement, together
with the Equity Documents  and the Employee Noncompetition, Confidentiality and
Inventions Agreement, embodies the entire agreement and understanding between
the parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements and understandings relating to the subject
matter hereof.  No statement, representation, warranty, covenant or agreement of
any kind not expressly set forth in this Agreement will affect, or be used to
interpret, change or restrict, the express terms and provisions of this
Agreement. In the event of any inconsistency between this Agreement and the
Equity Documents or the Employee Noncompetition, Confidentiality and Inventions
Agreement, the terms of this Agreement shall prevail.

 

(c)                                  Modifications and Amendments.  The terms
and provisions of this Agreement may be modified or amended only by written
agreement executed by the parties hereto, which expressly states that it is an
amendment to or modification of this Agreement.

 

(d)                                 Waivers and Consents.  The terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by written document executed by the party entitled to
the benefits of such terms or provisions.  No such waiver or consent will be
deemed to be or will constitute a waiver or consent with respect to any other
terms or provisions of this Agreement, whether or not similar.  Each such waiver
or consent will be effective only in the specific instance and for the purpose
for which it was given, and will not constitute a continuing waiver or consent.

 

11

--------------------------------------------------------------------------------


 

(e)                                  Assignment.  (i) The Company shall cause
its rights and obligations hereunder to be assumed by any person or entity that
succeeds to all or substantially all of the Company’s business and (ii) neither
you nor the Company may assign its rights and obligations under this Agreement
without the prior written consent of the other and any such attempted assignment
by you or the Company without such prior written consent will be void; provided,
however, in the event of your death, your rights, compensation and benefits
under this Agreement shall inure to the benefit of your estate, such that, for
example, stock issuable to you, and awards and payments payable to you, shall be
issued and paid to your estate.

 

(f)                                   Governing Law.  This Agreement and the
rights and obligations of the parties hereunder will be construed in accordance
with and governed by the law of Massachusetts, without giving effect to the
conflict of law principles thereof.

 

(g)                                  Jurisdiction, Venue and Service of
Process.  Any legal action or proceeding with respect to this Agreement will be
brought in the courts of Massachusetts or of the United States of America for
the District of Massachusetts.  By execution and delivery of this Agreement,
each of the parties hereto accepts for itself and in respect of its property,
generally and unconditionally, the exclusive jurisdiction of the aforesaid
courts.

 

(h)                                 Fees and Expenses.  Each party shall bear
his or its own costs and expenses (including legal fees) in connection with the
execution of this Agreement.  In the event that you are the prevailing party on
one or more substantive claims that are based on an alleged breach of this
Agreement in any legal action to enforce the terms of this Agreement, the
Company shall reimburse you for your reasonable attorneys’ fees and related
reasonable expenses incurred with respect to any reasonably asserted claims in
such legal action that are based on an alleged breach of this Agreement.

 

(i)                                     Indemnification and Insurance.  During
the Term and thereafter, the Company shall indemnify you for any losses or
claims against you relating to your services hereunder in accordance with the
terms of the Company’s Indemnification Agreement with its Directors, the form of
which has been previously delivered to you, and as permitted by the Company’s
Certificate of Incorporation and By-laws in effect on the date hereof.  During
the Term and for a period of six years thereafter, the Company shall cover you
on its directors and officers insurance policies to the same extent as other
directors and officers are covered, if any such policies shall be in effect with
respect to other directors and officers.

 

(j)                                    Jury Waiver.  You and the Company agree
to waive trial by jury in connection with any action arising from or relating to
this Agreement.

 

(k)                                 Severability.  The parties intend this
Agreement to be enforced as written.  However, if any portion or provision of
this Agreement is to any extent declared illegal or unenforceable by a duly
authorized court having jurisdiction, then the remainder of this Agreement, or
the application of such portion or provision in circumstances other than those
as to which it is so declared illegal or unenforceable, will not be affected
thereby, and each portion and provision of this Agreement will be valid and
enforceable to the fullest extent permitted by law.

 

12

--------------------------------------------------------------------------------


 

(l)                                     Headings and Captions.  The headings and
captions of the various subdivisions of this Agreement are for convenience of
reference only and will in no way modify or affect the meaning or construction
of any of the terms or provisions hereof.

 

(m)                             Acknowledgments.  You recognize and agree that
the enforcement of the Employee Noncompetition, Confidentiality and Inventions
Agreement may be necessary to ensure the preservation, protection and continuity
of the business, trade secrets and goodwill of the Company.  You agree that, due
to the nature of the Company’s business, the restrictions set forth in the
Employee Noncompetition, Confidentiality and Inventions Agreement are reasonable
as to time, scope, and subject matter.

 

(n)                                 Taxes.  All payments required to be made by
the Company to you under this Agreement shall be subject to the withholding of
such amounts for taxes and other payroll deductions as the Company may be
required to withhold pursuant to any applicable law or regulation.  To the
extent applicable, it is intended that this Agreement be exempt from, or comply
with the provisions of Section 409A of the Code, and this Agreement shall be
construed and applied in a manner consistent with this intent.  In the event
that any severance payments or benefits hereunder are determined by the Company
to be in the nature of nonqualified deferred compensation payments, you and the
Company hereby agree to take such actions as may be mutually agreed to ensure
that such payments or benefits comply with the applicable provisions of
Section 409A of the Code and the official guidance issued thereunder. 
Notwithstanding the foregoing, the Company does not guarantee the tax treatment
or tax consequences associated with any payment or benefit arising under this
Agreement.

 

(o)                                 Counterparts.  This Agreement may be
executed in two or more counterparts, and by different parties hereto on
separate counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.

 

[The remainder of this page is intentionally blank.]

 

13

--------------------------------------------------------------------------------


 

If the foregoing accurately sets forth our agreement, please so indicate by
signing and returning to us the enclosed this Agreement.

 

 

Very truly yours,

 

 

 

Metabolix, Inc.

 

 

 

 

 

By:

/s/ Anthony J. Sinskey

 

Name: Anthony J. Sinskey

 

Title: Director & Chairman of the

Compensation Committee

 

 

Accepted and Approved:

 

 

 

/s/ Joseph Shaulson

 

December 19, 2013

Joseph Shaulson

Date

 

14

--------------------------------------------------------------------------------

 

 

 
